At the outset, I would like to
convey the condolences of my people to the friendly
people of the United States on the tragic loss of life
and large-scale destruction caused by Hurricane
Katrina. This is also a stark reminder of the many other
natural and man-made disasters, such as famine in
Africa, tsunamis, earthquakes, ecological catastrophes
and wide-scale violence and terrorism. They all require
sustained international attention and cooperation.
Having suffered from similar disasters, Turkey deeply
feels for others and stands in solidarity with them.
Upholding the principles of justice, dignity,
equality and social progress for the men and women of
our world should be the basis of the international order.
We must spread justice together with freedom. We
cannot rest until we provide prosperity and dignity for
every human being. Those principles should guide us
in our future efforts.
We have left a very busy period behind,
culminating with an important summit. The Summit
Outcome document (resolution 60/1) has encouraged
us all to focus on the global problems we face and on
the way to achieve positive change. Now is the time to
act. We must start implementing what we have agreed
upon on issues ranging from peacebuilding to human
rights. While doing this, we must not lose sight of our
main target: we must reach the internationally agreed
development goals, including the Millennium
Development Goals, by the year 2015.
With these things in mind, we welcome the
Secretary-General’s proposal to start with an
accountability pact (see ). We also welcome
your idea, Mr. President, to submit an outline of work
for the year ahead related to follow-up of the summit.
A large number of international problems that are
high on the United Nations agenda are occurring in our
part of the world. These are real issues that closely
affect the daily lives of our people. As a country with a
2

rich heritage and great international experience, we are
working to build a culture of compromise and
reconciliation.
Our historical and cultural links to nations in
neighbouring regions from Eurasia to the Islamic world
and our role as a member of European, trans-Atlantic
and Mediterranean institutions will have a positive
effect on Turkey’s contribution to international
relations in the twenty-first century.
It is against that background, and with a sense of
confidence, that I take the opportunity to submit to the
Assembly’s attention Turkey’s candidacy for a
non-permanent seat on the Security Council for the
term 2009-2010.
Ongoing reform efforts hold great promise for the
improvement of the political, social and economic
standards of the Middle East region. We will continue
to encourage and assist those local efforts.
Concerning the Arab-Israeli conflict, the Israeli
withdrawal from the Gaza Strip is an encouraging
development. We would like to witness the same
positive trend in the West Bank. Israeli settlement
activities in occupied territories must come to an end.
The sanctity of the holy sites in Jerusalem must be
respected. The road map should be revived and fully
implemented.
Furthermore, we must not let terror and violence
derail the process this time. The reform of the
Palestinian National Authority must move forward,
particularly in the security domain. Efforts to improve
the living conditions of the Palestinians have to be
intensified. We support the work of Mr. James
Wolfensohn, Quartet Special Envoy for
Disengagement, and are cooperating with him. We
believe these efforts will help restore a sense of hope
among the Palestinians and ensure security for the
Israelis.
In order to integrate the Palestinians with the
world, seaports and airports must be built and
activated. Border crossings and trade corridors must
function smoothly. Freedom of movement must be
achieved. Such measures will go a long way towards
revitalizing the Palestinian economy. That will
encourage the Palestinians to become real partners in
peace with the Israelis. Turkey is already actively
working with the parties for the realization of this
vision. We are determined to continue to contribute in
any way we can.
Iraq’s destiny and the way the events are
unfolding in that country are of crucial importance for
peace and stability in the Middle East and beyond.
Building a democratic and prosperous Iraq at peace
with itself and its neighbours will be possible only if
the Iraqi people act as one, in full solidarity and with a
clear vision. Ethnic and religious differences in Iraq
should not be divisive. Rather they should be a source
of cultural plurality. Otherwise, the new Iraq will be a
source of instability and conflict, instead of hope and
inspiration for the entire region.
Turkey, in cooperation with the United Nations,
has been in the forefront of efforts for political and
economic rehabilitation in Iraq. The Neighbours of
Iraq forum, again pioneered by Turkey, has been an
efficient platform to support the unity and territorial
integrity of Iraq.
The security situation is a source of concern for
all. Iraq has, unfortunately, become a training ground
for terrorists. As a neighbouring country, Turkey
suffers as a result of this. We are concerned that
terrorism emanating from Iraq might have a ripple
effect on other countries, including Turkey. It is our
joint duty to prevent such an outcome.
The problems of Nagorny Karabakh, Abkhazia
and South Ossetia continue to impede peace and
cooperation in the South Caucusus. These problems
defy all United Nations principles. They demand our
urgent attention. In particular, a peaceful settlement
must be found to the Nagorny Karabakh issue
consistent with the territorial integrity of Azerbaijan.
Steps towards ending the occupation of Azeri territory
will create a better climate in the region, including in
Turkish-Armenian relations. We are giving full support
to the efforts of the Minsk Group. We are closely
following the high-level contacts between Turkey’s
two neighbours and are encouraging the parties to
make progress.
In Afghanistan, many challenges still lie ahead.
The continued support of the international community
is still needed. Among other matters, education, health,
gender equality and economic development need
increased attention. Alternative crops must be
encouraged in order to replace widespread poppy
cultivation. As a country that has twice led the
International Security Assistance Force in Afghanistan,
3

for a total of 14 months during the past three years,
Turkey wishes to reiterate its continued commitment.
We welcome the holding of elections as an encouraging
development for democracy in Afghanistan.
We are determined to continue our support for the
strengthening of peace, stability and prosperity in
South-East Europe. The Balkan region has made
considerable progress towards the establishment of a
peaceful environment leading to economic
development. The political and economic consolidation
of Bosnia and Herzegovina and final-status talks in
Kosovo need to be monitored carefully. Turkey will
continue to be a reliable partner in this process.
Regarding the Eastern Mediterranean, our vision
is to create a basin of cooperation, stability and
prosperity among Turkey, Greece and the two peoples
of Cyprus. However, it is regrettable that, at a time
when we are debating the best way to reform the
United Nations and enhance its role, we are at the same
time witnessing an attempt to move the Cyprus
problem away from this Organization. We regard these
efforts to undermine the role of the United Nations as a
most disturbing paradox. The Annan plan represented a
unique basis for the solution of this problem. Although
it did not fully meet their expectations, for the sake of
compromise the Turkish Cypriots approved the plan by
an overwhelming majority.
On the other hand, under the effective guidance
of the Greek Cypriot leadership, the rejection of the
Annan plan in a referendum held last year was a blow
to the international community. Thus, a chance to put
an end to the division of the island once and for all was
missed.
The report of the Secretary-General (S/2004/437)
issued after the referendum gave an overview of the
long negotiating process and recommended the lifting
of all restrictions upon the Turkish Cypriots.
Unfortunately, against established practice, the
comprehensive report of the Secretary-General on
Cyprus is being disregarded. As a result, the unfair
restrictions imposed upon the Turkish Cypriots could
not be lifted. One might find it difficult to believe that
the Turkish Cypriots still continue to live under
restrictions, cut off from the outside world.
During the ensuing period, the Secretary-
General’s soundings and his efforts to reactivate the
talks based on his plan have yielded no tangible results
because of the continued intransigence of the Greek
Cypriot administration. As if that were not enough, the
Greek Cypriot administration is now trying to sideline
the United Nations and carry this issue to other forums.
I urge all international actors to discourage these
misguided efforts. Turkey continues to be ready to
contribute to United Nations endeavours to find a just,
equitable and lasting solution to the Cyprus problem on
the basis of the Annan plan.
On this occasion, I would like to reiterate the
proposal that I made on 30 May 2005 for the lifting of
all restrictions related to the island (see A/59/820). In
that proposal, I basically suggested that it was
necessary to enable the free movement of people,
goods and services and to lift all restrictions applied to
seaports and airports between the two sides in Cyprus
as well as to Turkey and Greece. It is evident that this
proposal conforms to the legitimate expectations of the
international community.
We attach great importance to furthering our
relations and cooperation with the African continent.
According to an action plan, Turkey is vigorously
developing its relations with Africa as a whole. We
recently opened an office in Addis Ababa to serve as a
coordination centre for Turkish humanitarian and
developmental assistance to the continent. The Turkish
Government has also declared 2005 as the Year of
Africa in Turkey. We will continue our contributions to
international institutions, working to alleviate the
suffering and eliminate disease and hunger in Africa.
The chain of attacks in various parts of the world
proves that no country is immune to terrorism. We
condemn these atrocities in the strongest terms. No
distinction should be made among terrorist
organizations. There is no room for double standards in
this fight. We must reject terrorism as a method,
regardless of where, why and how it is employed.
Combating terrorism should be a global and collective
effort, and the United Nations should continue to play
a prominent role. We welcome Security Council
resolutions that call for strengthened measures against
incitement of terrorist acts and in favour of the
prevention of armed conflict, particularly in Africa. We
must also resist any temptation to associate any
specific culture, religion or faith with terrorism.
We should keep in mind that the right to the
peaceful uses of nuclear energy requires full and
transparent cooperation with the International Atomic
Energy Agency. The establishment of zones free of
4

weapons of mass destruction, particularly in the
Middle East, will be an important contribution to
international peace and security.
Strengthening multilateralism and the central role
of the United Nations in the international system is a
fundamental aspect of our foreign policy. It is the
strongest hope and guarantee for a safer and better
world.